277 S.W.3d 358 (2009)
Kimberlee Anne ENOCHS, Appellant,
v.
Richard Lee KITCHEN, Brandy Jo Kitchen and Jessie Kitchen, Respondents.
No. WD 69207.
Missouri Court of Appeals, Western District.
March 3, 2009.
Jackie Barrow, Moberly, MO, for Appellant.
Rex V. Gump, Moberly, MO, for Respondents.
Before: VICTOR C. HOWARD, Presiding Judge, JOSEPH M! ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Kimberlee Ann Enochs appeals from a summary judgment entered in favor of Respondents Richard, Brandy Jo, and Jessie Kitchen on Appellant's petition for constructive trust. After a thorough review of the record, we find that the motion for summary judgment and the response thereto show that there is no genuine issue as to any material fact and that Respondents were entitled to judgment as a matter of law on Appellant's constructive trust claim. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).